DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 1-12 are objected to because of the following informalities:
a) Claims 1-4 (e.g., claim 1, line 11) recite the limitation “the simulation results. There is insufficient antecedent basis for this limitation in the claims.
b) The limitation “new geometrical parameters” recited in Claim 1 (line 18) renders the claims indefinite. It is unclear whether said “new geometrical parameters” refers to a new set of geometrical parameters of the ladle to be refined or something else.
c) Claims 5-12 are objected to for the same reason as for claims 1-4.
Appropriate correction is required.

Allowable Subject Matter
 3.	Claims 1-12 would be allowable if rewritten to overcome the objections set forth in sections 2 above in this Office action.

Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 1-12 is the inclusion of the limitations of: performing multi-phase computational fluid dynamics (CFD) using the created input data to obtain the simulation results; calculating output data which is an air-steel interface area and an amount of air entrapment from the simulated results; creating training data from the input data and corresponding output data; training an artificial neural network (ANN) model using the obtained training data; and determining an amount of air entrapment and an air-steel interface area in the ladle for new geometrical parameters and the process parameters of the ladle using the trained ANN model.  It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	This application is in condition for allowance except for the formal matters as set forth in section 2 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837